Response to petition for rehearing,by
Judge DuRelle:
The petition for rehearing "urges that the current expenses of the city for the current year must be included in the city’s existing indebtedness, which section’ 158 of the Constitution forbids to be increased beyond a stated maximum percentage of the taxable property in such city. None of the cases cited so holds. If this should be held to 'be the proper construction of the Constitution, it wmuld follow, necessarily, that, if the city had reached the maximum indebtedness permitted by section 158, it could not incur indebtedness for current expenses, though not beyond the income and, revenue provided for the current year. This could not have been the intent of the provision.
Petition overruled.